DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims ### are rejected on the ground of nonstatutory double patenting as being unpatentable over claims ### of U.S. Patent No. 11,222,260. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the limitations of the present application, as shown below:
17/543,498
US 11,222,260
21. An apparatus, comprising: 
a plurality of neural networks, wherein each neural network of the plurality of neural networks operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip, and wherein each neural network is configured to: 
receive different training; and 
determine, via a plurality of compute components included in the corresponding bank, a characteristic of a particular portion of data.
1. An apparatus, comprising: 
a plurality of neural networks, wherein each neural network of the plurality of neural networks operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip, and wherein each neural network is configured to: 
receive different training; 
determine, via a plurality of compute components included in the corresponding bank, a characteristic of a particular portion of data simultaneously in response to receiving the different training; and 
determine, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks; and 
a controller coupled to the plurality of neural networks, wherein the controller is configured to: 
determine an accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks using a voting scheme; and 
determine the characteristic of the particular portion of data based on the accuracy of the data recognition.
22. (New) The apparatus of claim 21, wherein each neural network is configured to determine, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks.

See claim 1 above.
23. (New) The apparatus of claim 22, comprising a controller configured to determine an accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks.
See claim 1 above.
24. (New) The apparatus of claim 23, wherein the controller is configured to determine a final characteristic of the particular portion of data based on the accuracy of the data recognition.
See claim 1 above.
25. (New) The apparatus of claim 23, wherein the controller is configured to determine the accuracy of the data recognition based on the training confidence factor of each of the plurality of neural networks using a voting scheme.
See claim 1 above.
26. (New) The apparatus of claim 21, wherein each of the plurality of compute components operate as a one bit processing element.
7. The apparatus of claim 1, wherein the plurality of neural networks are configured to operate in a fixed point or binary weighted network.
27. (New) The apparatus of claim 26, wherein each of a plurality of sense amplifiers are paired with at least one compute component of the plurality of compute components.
2. The apparatus of claim 1, wherein the plurality of neural networks can include an array of memory cells coupled to sensing circuitry, wherein the sensing circuitry includes a sense amplifier and a compute component.
28. (New) An apparatus, comprising: 
a processing in memory (PIM) device including a plurality of banks, wherein each of the plurality of banks include a plurality of compute components, wherein each of the plurality of banks are configured to operate a neural network, and wherein each neural network is configured to: 
receive different training; 
receive a particular portion of data; and 
determine, via the plurality of compute components included in the corresponding bank, a characteristic of the particular portion of data; 
transmit the determined characteristic of the particular portion of data; and 
a controller, wherein the controller is coupled to the plurality of neural networks and is configured to: 
receive the determined characteristic of the particular portion of data from each of the plurality of neural networks; and 
determine a final characteristic of the particular portion of data based on the determined characteristic of the particular portion of data from each of the plurality of neural networks.
8. An apparatus, comprising: 
a plurality of neural networks, wherein each neural network of the plurality of neural networks operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip, and wherein each neural network is configured to: 
receive different training; 
receive a particular portion of data; determine, via a plurality of compute components included in the corresponding bank, a characteristic of the particular portion of data simultaneously in response to receiving the different training; and 
determine, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks; and 
a controller, wherein the controller is coupled to the plurality of neural networks and is configured to: 
determine an accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks using a voting scheme; and 
determine the characteristic of the particular portion of data based on the accuracy of the data recognition.
29. (New) The apparatus of claim 28, wherein the plurality of neural networks are configured to simultaneously receive instructions to determine the characteristic of the particular portion of data.
See claim 8 above.
30. (New) The apparatus of claim 28, wherein the controller is configured to determine the final characteristic of the particular portion of data based on type of the particular portion of data.
11. The apparatus of claim 10, wherein the vote from each of the plurality of neural networks is evaluated based on type of particular portion of data and particular training of each of the plurality of neural networks.
31. (New) The apparatus of claim 28, wherein the controller is configured to determine the final characteristic of the particular portion of data based on particular training of each of the plurality of neural networks.
See claim 8 above.
32. (New) The apparatus of claim 28, wherein each of the plurality of banks includes one or more arrays of memory cells.
Although not explicitly stated, as understood by claim 8 above.
33. (New) The apparatus of claim 28, wherein the controller is configured to direct movement of the particular portion of data to the plurality of compute components.
See claim 8 above.
34. (New) The apparatus of claim 33, wherein the controller is configured to direct movement of the particular portion of data to the plurality of compute components in a data path of a shared I/O line.
A voting process is a shared path, see claim 11.
35. (New) A method comprising: 
training each of a plurality of neural networks differently, wherein each neural network of the plurality of neural networks operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip; 
determining, via the plurality of compute components included in the corresponding bank, a characteristic of a particular portion of data at each of the plurality of neural networks; and 
determining a final characteristic of the particular portion of data at a controller.
19. A method comprising: 
training each of a plurality of neural networks differently, wherein each neural network of the plurality of neural networks operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip; 
operating the plurality of neural networks simultaneously in response to training each of the plurality of neural networks differently, wherein each of the plurality of neural networks receives a particular portion of data, 
determines, via a plurality of compute components included in the corresponding bank, a characteristic of the particular portion of data, and 
determines, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks; and 
operating a controller, wherein the controller determines an accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks using a voting scheme, and wherein the controller determines the characteristic of the particular portion of data based on the accuracy of the data recognition.
36. (New) The method of claim 35, comprising determining the characteristic of the particular portion of data at each of the plurality of neural networks simultaneously.
See claim 19 above.
37. (New) The method of claim 35, comprising determining, via the plurality of compute components in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks.
See claim 19 above.
38. (New) The method of claim 37, comprising determining an accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks at the controller.
See claim 19 above.
39. (New) The method of claim 38, comprising determining the accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks using a voting scheme.
See claim 19 above.
40. (New) The method of claim 38, comprising determining the final characteristic of the particular portion of data based on the accuracy of the data recognition at the controller.
See claim 19 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno-Montiel et al (NPL: “Parallel Classification System based on an Ensemble of Mixture of Experts”) in view of Watanabe et al (US 5,165,009).
For claim 21, Moreno-Montiel teaches an apparatus (parallel classification system, Abstract), comprising: 
a plurality of neural networks (plurality of WeLe, e.g., k-NN, Naïve Bayes and K-Means, §3.2), and wherein each neural network is configured to: 
receive different training (k-NN, Naïve Bayes and K-Means inherently require different training; “each executes its training stage in parallel”, ¶1 of §3.3.1); and 
determine a characteristic (classification) of a particular portion of data (training and testing set, ¶1 of §3.3.3).
Moreno-Montiel fails to distinctly disclose:
wherein each neural network of the plurality of neural networks operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip.
However, Watanabe teaches neural network processing system (Abstract) comprising an array of memory cells (MC, located at each intersection between a word line and a data line, col. 13 line 66- col. 14, line 6) coupled to sensing circuitry (SA and RSA, Figure 11 and col. 18, lines 32-35) in a bank (A or B, Figure 8A) of a memory device (the “memory circuit” described by Abstract which includes A and B) and each neural network including processing in memory architecture (plurality of multipliers MT) on a chip (Figure 1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement each of Moreno-Montiel’s neural networks via a Watanabe’s neural network processing system in order to provide “large-scale and high-speed parallel distributed processing” (Watanabe, Abstract).
For claim 22, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 21 as cited above and Watanabe further teaches:
each neural network is configured to determine, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks (accuracy, ¶5-16 of §4).
For claim 23, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 22 as cited above and Moreno-Montiel further teaches:
a controller (coordinator, ¶2 of §3.3) configured to determine an accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks  (weighted voting criterion, ¶1 of §3.3.3).
For claim 24, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 23 as cited above and Moreno-Montiel further teaches:
the controller is configured to determine a final characteristic of the particular portion of data based on the accuracy of the data recognition (after final classification is calculated, the coordinator “calculates the performance measure to evaluate the performance of PCEM”, 2nd to last ¶ of §3.3.3).
For claim 25, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 23 as cited above and Moreno-Montiel further teaches:
the controller is configured to determine the accuracy of the data recognition based on the training confidence factor of each of the plurality of neural networks using a voting scheme weighted voting criterion, ¶1 of §3.3.3).
For claim 26, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 21 as cited above and Watanabe further teaches:
each of the plurality of compute components operate as a one bit processing element (“the calculations necessary for updating the neuron output values are executed bit by bit for the plural neurons”, col. 10, lines 22-37).
For claim 27, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 26 as cited above and Watanabe further teaches:
each of a plurality of sense amplifiers (sense amplifier SA, Figure 11) are paired with at least one compute component of the plurality of compute components (multiplier MT, Figure 11).
For claim 28, Moreno-Montiel teaches an apparatus (parallel classification system, Abstract), wherein each neural network of a plurality of neural networks  (plurality of WeLe, e.g., k-NN, Naïve Bayes and K-Means, §3.2) are configured to:
receive different training (k-NN, Naïve Bayes and K-Means inherently require different training; “each executes its training stage in parallel”, ¶1 of §3.3.1); 
receive a particular portion of data (training and testing set, ¶1 of §3.3.3); and 
determine a characteristic (classification) of the particular portion of data (obtaining individual classification in parallel, ¶1 of §3.3.3); 
transmit the determined characteristic of the particular portion of data (as understood by §3.3.1-§3.3.3); and 
comprises a controller (coordinator, ¶2 of §3.3), wherein the controller is coupled to the plurality of neural networks and is configured to: 
receive the determined characteristic of the particular portion of data from each of the plurality of neural networks (as understood by §3.3.1-§3.3.3); and 
determine a final characteristic of the particular portion of data based on the determined characteristic of the particular portion of data from each of the plurality of neural networks (after final classification is calculated, the coordinator “calculates the performance measure to evaluate the performance of PCEM”, 2nd to last ¶ of §3.3.3).
Moreno-Montiel fails to distinctly disclose:
a processing in memory (PIM) device including a plurality of banks, wherein each of the plurality of banks include a plurality of compute components, wherein each of the plurality of banks are configured to operate a neural network.
However, Watanabe teaches neural network processing system (Abstract) comprising an array of memory cells (MC, located at each intersection between a word line and a data line, col. 13 line 66- col. 14, line 6) coupled to sensing circuitry (SA and RSA, Figure 11 and col. 18, lines 32-35) in a bank (A or B, Figure 8A) of a memory device (the “memory circuit” described by Abstract which includes A and B) and each neural network including processing in memory architecture (plurality of multipliers MT) on a chip (Figure 1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement each of Moreno-Montiel’s neural networks via a Watanabe’s neural network processing system in order to provide “large-scale and high-speed parallel distributed processing” (Watanabe, Abstract).
For claim 29, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 28 as cited above and Moreno-Montiel further teaches:
the plurality of neural networks are configured to simultaneously receive instructions to determine the characteristic of the particular portion of data (each…obtains the individual classification of a test set in parallel, ¶1 of §3.3).
It is further noted that “simultaneously” as used in this limitation is understood to be interpreted such that each of the neural networks does not require a complete overlap of the starting and ending times of each neural network performing said reception.
For claim 30, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 28 as cited above and Moreno-Montiel further teaches:
the controller is configured to determine the final characteristic of the particular portion of data based on type of the particular portion of data (testing set, ¶1 of §3.3.3)
For claim 31, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 28 as cited above and Moreno-Montiel further teaches:
the controller is configured to determine the final characteristic of the particular portion of data based on particular training of each of the plurality of neural networks  (after final classification is calculated, the coordinator “calculates the performance measure to evaluate the performance of PCEM”, 2nd to last ¶ of §3.3.3).
For claim 32, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 28 as cited above and Watanabe further teaches:
each of the plurality of banks includes one or more arrays of memory cells (as understood by examination of Figures 8 and 11).
For claim 33, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 28 as cited above and Moreno-Montiel further teaches:
the controller is configured to direct movement of the particular portion of data to the plurality of compute components (as understood by Figure 1 and §3).
For claim 34, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 28 as cited above and Moreno-Montiel further teaches:
the controller is configured to direct movement of the particular portion of data to the plurality of compute components in a data path of a shared I/O line (as understood by Figure 1 and §3).
For claim 35, Moreno-Montiel teaches a method comprising: 
training each of a plurality of neural networks differently (k-NN, Naïve Bayes and K-Means inherently require different training; “each executes its training stage in parallel”, ¶1 of §3.3.1);  
determining a characteristic (classification) of a particular portion of data at each of the plurality of neural networks (each…obtains the individual classification of a test set in parallel, ¶1 of §3.3); and 
determining a final characteristic of the particular portion of data at a controller (after final classification is calculated, the coordinator “calculates the performance measure to evaluate the performance of PCEM”, 2nd to last ¶ of §3.3.3).
Moreno-Montiel fails to distinctly disclose:
wherein each neural network of the plurality of neural networks operates within a corresponding bank of a plurality of banks of a processing in memory (PIM) device implemented on a chip.
However, Watanabe teaches neural network processing system (Abstract) comprising an array of memory cells (MC, located at each intersection between a word line and a data line, col. 13 line 66- col. 14, line 6) coupled to sensing circuitry (SA and RSA, Figure 11 and col. 18, lines 32-35) in a bank (A or B, Figure 8A) of a memory device (the “memory circuit” described by Abstract which includes A and B) and each neural network including processing in memory architecture (plurality of multipliers MT) on a chip (Figure 1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement each of Moreno-Montiel’s neural networks via a Watanabe’s neural network processing system in order to provide “large-scale and high-speed parallel distributed processing” (Watanabe, Abstract).
For claim 36, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 35 as cited above and Moreno-Montiel further teaches:
determining the characteristic of the particular portion of data at each of the plurality of neural networks simultaneously (§3.3).
It is further noted that “simultaneously” as used in this limitation is understood to be interpreted such that each of the neural networks does not require a complete overlap of the starting and ending times of each neural network performing said reception.
For claim 37, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 35 as cited above and Moreno-Montiel further teaches:
determining, via the plurality of compute components in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks (accuracy, ¶5-16 of §4)
For claim 38, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 37 as cited above and Moreno-Montiel further teaches:
determining an accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks at the controller (weighted voting criterion, ¶1 of §3.3.3);
For claim 39, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 38 as cited above and Moreno-Montiel further teaches:
determining the accuracy of data recognition based on the training confidence factor of each of the plurality of neural networks using a voting scheme (weighted voting criterion, ¶1 of §3.3.3).
For claim 40, Moreno-Montiel as modified by Watanabe teaches all of the limitations of claim 38 as cited above and Moreno-Montiel further teaches:
determining the final characteristic of the particular portion of data based on the accuracy of the data recognition at the controller (after final classification is calculated, the coordinator “calculates the performance measure to evaluate the performance of PCEM”, 2nd to last ¶ of §3.3.3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849